DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of trehalose in the reply filed on 5/13/22 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. 
Claims 11, 13-14, 16-19, 25-29, 31-35 and 37-39 read on the elected species and are under consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 contains the trademark/trade name Pluronic F68.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe polyoxyalkylene ether of high molecular weight and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 13-14, 16-19, 25-26 and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (WO 2013/181495, cited on IDS). 
Claim 11 is drawn to a formulation comprising: (a) a fusion protein comprising a domain of a VEGFR and an Fc domain and (b) a stabilizer, wherein the formulation does not comprise a buffer; and the formulation is suitable for intravitreal administration. Please note that the transitional phrase “comprising” is interpreted as open. MPEP 2111.03 states the transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. Because the instant specification fails to provide a limiting definition of the phrase “comprising”, the broadest reasonable interpretation of claim 11 includes other ingredients (except buffers) and does not exclude additional, unrecited elements.
Chang teaches compositions comprising an anti-PDGF aptamer and a VEGF) antagonist (Abstract). Chang teaches the VEGF agonist is aflibercept (bottom of p. 18). Aflibercept is a fusion protein comprising Fc fragment of IgG fused to VEGF receptor 1 domain 3 and VEGF receptor 2 domain 3 (p. 41, lines 13-15), meeting the limitation of claim 11 (a) and 16. Chang teaches certain embodiments of the composition comprise antagonist A and aflibercept, wherein the composition further comprises one or more tonicity modifiers selected from sorbitol and sodium chloride (first para. of p. 74). Sorbitol is a sugar and meets the limitation of “stabilizer” (PGPUB of instant application [0031]). Chang also teaches certain embodiments comprising antagonist A and aflibercept and further comprising sucrose (p. 75, lines 3-7). Therefore, the compositions comprising antagonist A, aflibercept and sorbitol or sucrose, meets the limitation of claim 11 (b), 18 and 19. 
With respect to the limitation “suitable for intravitreal administration”, Chang teaches intravitreal administration (p. 25, line 22; p. 45, line 28; p. 46, line 17; p. 86, lines 19 and 27). 
With respect to claims 13-14, Chang teaches the pH is between 6-8 (p. 74, line 5). 
With respect to claim 17, Chang teaches the concentration of aflibercept is about 40 mg/ml (p. 72, lines 27, 32; p. 73, lines 8, 21, 29). 
	With respect to claims 25-26, Chang teaches the composition comprises sucrose and the concentration is between about 1 to 10% (w/v), 10% (w/v) or about 5% (p. 75, lines 6-7).
 	With respect to claims 37-39, Chang teaches the composition comprises one or more of a tonicity modifier selected from sorbitol (sugar) and sodium chloride (tonicity modifier). Chang teaches the concentration of sodium chloride is about 10 mM to about 200 mM and in certain embodiments it is about 40 mM. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13-14, 16-19, 25-26, 33-35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (WO 2013/181495, cited on IDS).
	The teachings of Chang are presented above in detail.
	Chang does not teach embodiments comprising a stabilizer and a surfactant. However, the teachings of Chang are suggestive of the limitations.
	With respect to claims 32-35, Chang teaches a composition comprising an anti-PDGF aptamer, a VEGF antagonist, optionally a surfactant (p. 45, lines 11-13). Chang teaches the surfactant is polysorbate 20 (p. 45, line 18). Chang teaches a composition comprising antagonist A, aflibercept and further  comprises polysorbate 20 at a concentration of .0005 to 0.05%, about 0.01% to about 0.05%, about 0.03% or about 0.02% (p. 75, lines 8-12). 
	It would have been obvious to a person of ordinary skill in the art to include a surfactant, such as polysorbate 20 in the composition comprising aflibercept and a stabilizer because Chang teaches that the composition can further comprise a surfactant, such as polysorbate 20. There is a reasonable expectation to success given that Chang teaches composition comprising polysorbate 20. Moreover, it is a commonly used surfactant in pharmaceuticals. 

Claims 11, 13-14, 16-19, 25-29, 31-32 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (WO 2013/181495, cited on IDS) in view of Rasouli et al. (“Effect of sucrose and trehalose on stability, kinetic properties and thermal aggregation of firefly luciferase” Appl Biochem Biotechnol (2011) 165:572-582). 
	The teachings of Chang are presented above in detail. Chang does not teach the formulation comprises a second sugar. However, the teachings of Rasouli et al. cure this deficiency.
	In addition to the teachings above, Chang teaches cryoprotectants are known in the art and include sucrose, trehalose and glycerol. Chang teaches the cryoprotectants provide stability protection of composition or more of more active ingredients therein from the effects of freezing or lyophilization (p. 22, lines 10-13). Chang also teaches that trehalose, sorbitol as well as other sugars and combinations thereof are tonicity agents (p. 22, lines 14-18). 
	Rasouli et al. teach sugars as stabilizing additives (Abstract). Rasouli et al. teach the protein enhancement of activity of the protein in the presence of sucrose and trehalose (p. 573,3rd para.). 	
	With respect to claims 27 and 32, It would have been obvious to a person of ordinary skill in the art to include a combination of sugars, such as trehalose and sucrose for to provide stability protection of the composition. A person of ordinary skill in the art would be motivated to include trehalose an sucrose because Rasouli et al. teach that the combination was stable and enhanced the activity of the protein. There is a reasonable expectation of success given that sucrose and trehalose are common ingredients in compositions and Chang is suggestive of the combination. 
	With respect to claims 28-29 and 31, Chang teaches the composition comprises sucrose and the concentration is between about 1 to 10% (w/v), 10% (w/v) or about 5% (p. 75, lines 6-7). The concentration of the cryoprotective/tonicity modifying agents is a result-effective variable and the determination of the optimum or workable ranges of said variable maybe characterized by routine experimentation (Please see MPEP 2144 II-Optimization of Ranges). In the instant case, sucrose at a concentration of about 1 to 10% and examples of trehalose at 6% and 3% (p. 100).  It would have been obvious and routine experimentation to a person of ordinary skill in the art with a reasonable expectation of success to optimize the concentration of the first and second sugars, to arrive at the dose ranges of claims 28-29 and 31. 

Conclusion
	Claims 11, 13-14, 16-19, 25-29, 31-35 and 37-39 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA L MARTINEZ/Examiner, Art Unit 1654